ON PLAINTIFF’S MOTION FOR REHEARING OR TO TRANSFER TO SUPREME COURT
PER CURIAM:
Plaintiff, Seth C. Paskon, has filed a motion for rehearing or transfer with extensive suggestions. The purpose of and limitations upon the content of such a motion are set forth by Rule 84.17. The fundamental precept is found in the first sentence of that Rule. “A motion for rehearing shall briefly and distinctly state the grounds upon which a rehearing is sought.” Such a motion is not properly used to reargue issues determined by an opinion. Ackerman v. Globe-Democrat Publishing Company, 368 S.W.2d 469 (Mo.1963), cert. denied, 375 U.S. 949, 84 S.Ct. 353, 11 L.Ed.2d 276 (1963).
The instant motion violates both the spirit and the letter of Rule 84.17. It not only reargues the plaintiffs appeal, but it does so in an unacceptable manner.
First, it premises the reargument on an unwarranted attack upon the integrity and the motives of the members of the Board of Directors and its attorney. The attack will not be set forth at length. It is sufficient to observe it concludes with the following. “Seizing on the fact that the Appellant had not yet received his federal narcotics license, the Board manufactured grounds which, on their face, appeared to legitimize its purported summary suspension action.” This attack upon the members of the Board, who serve without compensation, is unsupported by the record. Such an untimely, ill-founded, scurrilous attack has no place in a motion for rehearing.
Second, the plaintiffs reargument primarily consists of a series of conclusory characterizations of alleged errors in the opinion. At first blush, those allegations collectively present a facade of significance which vanishes upon analytical examination of each assertion. Examples of such allegations will be mentioned. The motion alleges “That Opinion contains erroneous factual findings upon which the Court relied in formulating its conclusions.” Upon examination, the plaintiffs assertions of specific erroneous factual findings are without merit. For example, referring to the opinion’s use of the term “temporary suspension”, the plaintiff charges “this Court goes out of its way to create this new category of suspension ... and thereby permits the Board to bypass the hearing procedures set forth in its Bylaws and mandated by the requirements of due process”. This court’s reference to a “temporary” suspension is an acknowledgment of the inherent meaning of the term “suspension”, as distinguished from “termination.” One accepted meaning of suspension is “temporary removal from office or privileges.” Webster’s New Collegiate Dictionary (1977). The Board did not bypass its bylaws which contain no provision for a hearing. It did tender the plaintiff the *425hearing called for by the Medical Staff Bylaws. This charge is vacuous.
A further example is the plaintiff’s argument the Board unconditionally reappointed him to the medical staff for 1989. Whether or not that is the case, does not alter the result. Even if the plaintiff was unconditionally reappointed, the Board had authority to terminate the plaintiff’s privileges upon his disqualification under the Medical Staff Bylaws. Nonetheless, this is an instance of the plaintiff’s assertion of his interpretation of the evidence to be unquestioned fact. The minutes evidencing plaintiff’s reappointment to the medical staff, include the following: “A motion was made by Judy Thompson to accept the medical staffs recommendation to reappoint the above stated physicians to the medical staff for the year 1989”. (Emphasis added.) That recommendation was for approval “pending receipt of copies of federal licenses of Doctors ... and Paskon.”
The plaintiff also argues the action of the Board was invalid because “Administrative Procedures Must Be Followed.” In an attempt to limit the authority of the Board of Directors, he quotes a portion of the bylaws of the Board of Directors. “That Bylaw provides inter alia: ‘... except as limited by these bylaws or by the specific instructions of the Board of Directors.’ Such specific instructions are contained in the Medical Staff Bylaws which were approved by the Board.”
The bylaw of the Board of Directors so quoted and relied upon by the plaintiff is taken completely out of context. The portion of those bylaws quoted is a limitation upon the power of the “Executive Committee” of the Board of Directors.
The nature and scope of the authority of the Board of Directors is stated in the principal opinion and will not be repeated. The recognition of that authority is scarcely novel.
“As to every physician, podiatrist and dentist admitted to practice in the hospital, the board of trustees is the supreme governing authority of the hospital and admission to practice is conditioned upon authorization by the board. Section 205.-195. The board of trustees as the governing body of the hospital is the supreme legal authority in the hospital. 13 CSR 50-20.030(l)(A)(3). [Rescinded November 11, 1982 — Replaced by 13 CSR-50-20.021 effective November 11,1982.]” Long v. Bates County Memorial Hosp., 667 S.W.2d 419, 424 (Mo.App.1983).
The plaintiff’s motion concludes with a further attack upon the Board of Director’s attorney and an allegation of fundamental error by this court. “Again maneuvering' for a substantive position, the Board’s attorney, with full knowledge that the Board had approved the Bylaws, the consequences of which it was trying desperately to avoid, grasped on to the straw of the Board’s ultimate authority to govern the Hospital. As inequitable and shocking as this result is, the Court herein has allowed this to stand by applying the wrong standard of review to this case.”
To support this claim, plaintiff again cites cases noted in the opinion to limit the scope of review by the trial court and this court. Those cases deal with the direct judicial review of “contested cases” heard and determined by an administrative agency. The limitations upon such direct judicial review are complex and can be understood only by a thorough study of those cases. Those limitations, which are subject to exception, are generally recognized in this state. Mills v. Federal Soldiers Home, 549 S.W.2d 862 (Mo. banc 1977). However, the limitations applicable to the direct judicial review of a contested case need not be further considered.
The plaintiff has failed to distinguish the direct judicial review of a “contested case” from the review, in an independent judicial proceeding, of an agency decision in an “uncontested case”. Cf. §§ 536.140 and 536.150. The significant differences in procedure and the scope of review between “contested” and “uncontested” cases before an administrative agency are discussed in Benton-Hecht Moving & Storage v. Call, 782 S.W.2d 668 (Mo.App.1989). See also Ch. 8, Adjudication — Introduction —Definition, and Ch. 12, Adjudication — Judicial Review. 20 Missouri Practice, Ad*426ministrative Practice & Procedure, (Neely & Shinn) (1986).
The plaintiffs petition for a declaratory judgment and injunction was filed more than 30 days after notice of the administrative decision. If the suspension of the plaintiff’s privileges was a “contested” case, the circuit court and this court had no jurisdiction and the plaintiffs appeal should have been dismissed. State ex rel. St. Louis County v. Enright, 729 S.W.2d 537 (Mo.App.1987).
But, that suspension was an “uncontested” case. Long v. Bates County Memorial Hosp., supra. The record before the trial court consisted of exhibits and depositions. That is the record before this court.
“The action before the Board was an uncontested case, thus judicial review is prescribed by § 536.150, RSMo 1978 (formerly § 536.105)_
[[Image here]]
A judgment entered pursuant to § 536.150 is essentially the same as any other judgment declared in a court-tried case Long at 421, 422 (Emphasis in original).
“The judgment the circuit court renders under § 536.150 and Rule 100.08, albeit distinctive in subject matter and therefore in scope, is of the essential quality of other judgments declared in a case tried to the court without a jury.” Phipps v. School Dist. of Kansas City, 645 S.W.2d 91, 96 (Mo.App.1982).
The rule applicable to cases tried to the court is, “we must affirm the trial court if its ruling was proper for any reason, even if the grounds assigned were wrong.” Arthur v. Jablonow, 665 S.W.2d 364, 365 (Mo.App.1984). While the reason assigned by the trial court was proper, that judgment could have rested on a number of valid reasons, as noted in the opinion. The judgment of the trial court did not erroneously declare or apply the law and was supported by the evidence. The motion for rehearing or transfer is denied.
All concur.